DETAILED ACTION
This office action is in response to application filed on 12/24/2019.
Claims 1 – 21 are pending.
Priority is claimed to provisional application 62/796402 (filed on 1/24/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 – 6, 12 – 15, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramalingam et al (US 20150358392, hereinafter Ramalingam).

As per claim 1, Ramalingam discloses: A pod manager apparatus comprising: a memory; and at least one processor, the at least one processor to: 
determine hardware or software resources associated with a composite node, based on a request to verify resources provided by a composite node; (Ramalingam [0020]: “(a) receiving configuration and system settings of the virtual desktop infrastructure from a system administrator or a user, (b) discovering the hardware, the software, and the network configuration of one or more virtual desktop servers hosting the virtual desktop infrastructure, and storing the configuration and system settings discovered into a deployment database”.)
determine if the hardware or software resources are approved; (Ramalingam [0024]: “ (b) a pre-requisites scan report for determining if the resource of the hardware and software of existing virtual desktop meets the pre-requisites of the virtual desktop infrastructure to be deployed”.)
and cause transmission of a response indicating whether the composite node is valid or invalid based on whether the hardware or software resources are approved. (Ramalingam [0020]: “and (h) generating status reports of the virtual desktop infrastructure deployment, and storing the status, the reports, and the logs of the virtual desktop infrastructure deployment into the deployment database”.)

As per claim 2, Ramalingam further teach:
The apparatus of claim 1, wherein the interface comprises one or more of: a network interface, a fabric interface, or a compute sled interface. (Ramalingam [0014]: note a network interface is inherently required.)

As per claim 3, Ramalingam further teach:
The apparatus of claim 1, wherein the request to verify resources provided by a composite node is received from a tenant, sub-tenant, or application. (Ramalingam [0020]: “(a) receiving configuration and system settings of the virtual desktop infrastructure from a system administrator or a user”.)

As per claim 4, Ramalingam further teach:
The apparatus of claim 1, wherein the composite node is rented to a tenant, sub-tenant, or customer. (Ramalingam [0020])

As per claim 5, Ramalingam further teach:
The apparatus of claim 1, wherein the composite node comprises local or remote hardware or software resources allocated for use by the composite node. (Ramalingam [0020]: “(a) receiving configuration and system settings of the virtual desktop infrastructure from a system administrator or a user, (b) discovering the hardware, the software, and the network configuration of one or more virtual desktop servers hosting the virtual desktop infrastructure, and storing the configuration and system settings discovered into a deployment database”.)

As per claim 6, Ramalingam further teach:
The apparatus of claim 1, wherein to determine hardware or software resources associated with the composite node, the at least one processor is to access a table of remote of local hardware or software resources allocated for use by the composite node. (Ramalingam [0020]: “(a) receiving configuration and system settings of the virtual desktop infrastructure from a system administrator or a user, (b) discovering the hardware, the software, and the network configuration of one or more virtual desktop servers hosting the virtual desktop infrastructure, and storing the configuration and system settings discovered into a deployment database”.)

As per claim 12, Ramalingam further teach:
The apparatus of claim 1, comprising: a server, data center, rack, blade, or computing platform. (Ramalingam figure 1.)

As per claim 13, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 14, it is the method variant of claim 5 and is therefore rejected under the same rationale.
As per claim 15, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 18, it is the computer-readable medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 19, it is the computer-readable medium variant of claim 6 and is therefore rejected under the same rationale.

As per claim 21, Ramalingam further teach:
The computer-readable medium of claim 18, comprising instructions stored thereon that if executed by at least one processor, cause the at least one processor to: receive a request to execute a workload request and validate that the request is from an (Ramalingam [0064]: verify user credentials.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam, in view of Clough et al (USPAT 9270703, hereinafter Clough).


As per claim 7, Ramalingam did not teach:
The apparatus of claim 1, wherein to determine if the hardware or software resources are approved, the at least one processor is to: determine if a manufacturer or source of the hardware or software resources are within an approved set by a customer; and identify a hardware or software resource as valid if within an approved set or identify a hardware or software resource as invalid if not within an approved set.
However, Clough teaches:
The apparatus of claim 1, wherein to determine if the hardware or software resources are approved, the at least one processor is to: determine if a manufacturer or source of the hardware or software resources are within an approved set by a customer; (Clough col 8, line 51 – col 9, line 11)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Clough into that of Ramalingam in order to determine if a manufacturer or source of the hardware or software resources are within an approved set by a customer; and identify a hardware or software resource as valid if within an approved set or identify a hardware or software resource as invalid if not within an approved set. Clough has subject third party network to platform approval check and potentially increase the amount of resources available to clients, applicants have therefore only claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 16, it is the method variant of claim 7 and is therefore rejected under the same rationale.
As per claim 20, it is the computer-readable medium variant of claim 7 and is therefore rejected under the same rationale.

Claims 8 – 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam, in view of Xu et al (USPAT 10803413, hereinafter Xu).


As per claim 8, Ramalingam did not teach:
The apparatus of claim 1, wherein the at least one processor is to: receive a request to execute a workload request and translate the request into at least one message for a hardware resource associated with the composite node.

However, Xu teaches:
The apparatus of claim 1, wherein the at least one processor is to: receive a request to execute a workload request and translate the request into at least one message for a hardware resource associated with the composite node. (Xu figure 2A)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Xu into that of Ramalingam in order to receive a request to execute a workload request and translate the request into at least one message for a hardware resource associated with the composite node. Ramalingam teaches that the user or administrator submit requirement to provision virtual desktop, Xu has shown that it is commonly known in the field that request can be translated to platform appropriate messages, applicants have therefore only claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 


The apparatus of claim 8, wherein the workload request includes a target service identifier, composite node identifier, and tenant identifier. (Ramalingam [0014])

As per claim 10, Ramalingam and Xu further teach:
The apparatus of claim 8, wherein to translate the request into at least one message for a hardware resource associated with the composite node, the at least one processor to: access a table to determine hardware resource identifiers and addresses associated with the composite node. (Ramalingam [0014])

As per claim 11, Ramalingam and Xu further teach:
The apparatus of claim 8, wherein the interface comprises one or more of: a network interface, a fabric interface, or a compute sled interface. (Ramalingam [0014]: note a network interface is inherently required.)

As per claim 17, Ramalingam did not teach:
The method of claim 13, comprising: receiving a request to execute a workload request, wherein the workload request includes a target service identifier, composite node identifier, and tenant identifier and translating the request into at least one message to a hardware resource associated with the composite node.

However, Xu teaches:
The method of claim 13, comprising: receiving a request to execute a workload request, wherein the workload request includes a target service identifier, composite node identifier, and tenant identifier and translating the request into at least one message to a hardware resource associated with the composite node.  (Xu figure 2A)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Xu into that of Ramalingam in order to receive a request to execute a workload request and translate the request into at least one message for a hardware resource associated with the composite node. Ramalingam teaches that the user or administrator submit requirement to provision virtual desktop, Xu has shown that it is commonly known in the field that request can be translated to platform appropriate messages, applicants have therefore only claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mulgaonkar et al (US 20160308912) teaches verifying compliance of an operating system and compute assets provisioned configured within a middleware of a computing device using a pre-defined configuration profile, the compliance being determined by comparison of run-time hardware and software attributes of the compute assets to the pre-defined configuration profile comprising hardware and software requirements for the client.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196